Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of March 28, 2006, 2006
between 1-800 CONTACTS, INC., a Delaware corporation (the “Company”), and Kevin
K. McCallum (the “Executive”). This Agreement shall be effective as of March 30,
2006 (the “Effective Date”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 


1.             EMPLOYMENT. THE COMPANY SHALL EMPLOY EXECUTIVE, AND EXECUTIVE
HEREBY ACCEPTS EMPLOYMENT WITH THE COMPANY, UPON THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT, FOR THE PERIOD BEGINNING ON THE EFFECTIVE DATE AND
ENDING AS PROVIDED IN PARAGRAPH 4 HEREOF (THE “EMPLOYMENT PERIOD”).

 


2.             POSITION AND DUTIES.

 


(A)           DURING THE EMPLOYMENT PERIOD EXECUTIVE SHALL SERVE AS SENIOR VICE
PRESIDENT, MARKETING AND OPERATIONS FOR THE COMPANY AND SHALL HAVE SUCH DUTIES,
AUTHORITIES AND RESPONSIBILITIES COMMENSURATE WITH THE DUTIES, RESPONSIBILITIES
AND AUTHORITIES OF PERSONS IN SIMILAR CAPACITIES IN SIMILARLY SIZED COMPANIES
AND SUCH OTHER DUTIES, RESPONSIBILITIES AND AUTHORITY ASSIGNED TO EXECUTIVE BY
THE COMPANY’S CHIEF EXECUTIVE OFFICER OR PRESIDENT THAT ARE NOT INCONSISTENT
WITH EXECUTIVE’S POSITION AS SENIOR VICE PRESIDENT, MARKETING AND OPERATIONS, OR
SHALL SERVE AS SUCH OTHER SENIOR MANAGEMENT POSITION AS ASSIGNED TO EXECUTIVE BY
THE CHIEF EXECUTIVE OFFICER OF THE COMPANY (THE “CHIEF EXECUTIVE OFFICER”), THE
PRESIDENT OF THE COMPANY (THE “PRESIDENT”) OR THE BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD”).

 


(B)           EXECUTIVE SHALL REPORT TO THE COMPANY’S CHIEF EXECUTIVE OFFICER,
THE PRESIDENT OR SUCH OTHER PERSONS AS THE CHIEF EXECUTIVE OFFICER OR PRESIDENT
MAY DIRECT FROM TIME TO TIME, AND EXECUTIVE SHALL DEVOTE EXECUTIVE’S BEST
EFFORTS AND FULL BUSINESS TIME AND ATTENTION (EXCEPT FOR PERMITTED VACATION
PERIODS AND REASONABLE PERIODS OF ILLNESS OR OTHER INCAPACITY) TO THE BUSINESS
AND AFFAIRS OF THE COMPANY AND ITS AFFILIATES (AS HEREINAFTER DEFINED).
EXECUTIVE SHALL PERFORM EXECUTIVE’S DUTIES AND RESPONSIBILITIES TO THE BEST OF
EXECUTIVE’S ABILITIES IN A DILIGENT, TRUSTWORTHY, BUSINESSLIKE AND EFFICIENT
MANNER.

 


(C)           FOR PURPOSES OF THIS AGREEMENT, “AFFILIATE” SHALL MEAN A PERSON
THAT DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS, OR IS
CONTROLLED BY OR IS UNDER COMMON CONTROL WITH ANOTHER PERSON (WITHIN THE MEANING
OF RULE 12B-2) PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


3.             BASE SALARY AND BENEFITS.


 


(A)           EXECUTIVE’S INITIAL BASE SALARY SHALL BE $220,000 PER ANNUM, WHICH
SALARY SHALL BE PAYABLE IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S
GENERAL PAYROLL PRACTICES AND SHALL BE SUBJECT TO CUSTOMARY DEDUCTIONS AND
WITHHOLDING. THEREAFTER, THE COMPANY SHALL PERIODICALLY REVIEW EXECUTIVE’S BASE
SALARY FOR INCREASE BUT NOT DECREASE (PRESENTLY CONDUCTED

 

--------------------------------------------------------------------------------


 


ON AN ANNUAL BASIS). THE BASE SALARY AS DETERMINED HEREIN FROM TIME TO TIME
SHALL CONSTITUTE “BASE SALARY” FOR PURPOSES OF THIS AGREEMENT.


 


(B)           IN ADDITION TO THE BASE SALARY, EXECUTIVE SHALL BE ELIGIBLE TO
PARTICIPATE IN THE COMPANY’S BONUS AND OTHER INCENTIVE COMPENSATION PLANS AND
PROGRAMS IN EFFECT FROM TIME TO TIME FOR THE COMPANY’S SENIOR EXECUTIVES.
EXECUTIVE SHALL HAVE THE OPPORTUNITY TO EARN AN ANNUAL BONUS (THE “BONUS”) FOR
EACH FISCAL YEAR DURING THE EMPLOYMENT PERIOD WITH A TARGET BONUS THAT WILL NOT
BE LESS THAN THE TARGET ANNUAL BONUS EXECUTIVE IS ELIGIBLE TO RECEIVE AS OF THE
EFFECTIVE DATE OR THAT EXECUTIVE MAY HEREAFTER BECOME ELIGIBLE TO RECEIVE.


 


(C)           DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE, TO THE EXTENT
ELIGIBLE, ENTITLED TO PARTICIPATE IN THE EMPLOYEE BENEFIT PROGRAMS MADE
AVAILABLE TO ALL EMPLOYEES OF THE COMPANY ACCORDING TO THEIR TERMS. IN ADDITION,
EXECUTIVE SHALL BE ENTITLED TO OTHER PERQUISITES AND FRINGE BENEFITS IN SUCH
AMOUNTS AS DETERMINED BY THE CHIEF EXECUTIVE OFFICER OR THE PRESIDENT IN
ACCORDANCE WITH COMPANY POLICY AND PRACTICE AND AS APPROVED BY THE COMPENSATION
COMMITTEE. WITHOUT LIMITING THE FOREGOING, EXECUTIVE SHALL BE ENTITLED TO THE
FOLLOWING BENEFITS DURING THE EMPLOYMENT PERIOD:


 


(I)            PARTICIPATION IN ANY LONG-TERM INCENTIVE PLAN ADOPTED BY THE
COMPANY FOR THE BENEFIT OF SENIOR EXECUTIVES OF THE COMPANY AS DETERMINED BY THE
BOARD (OR A COMMITTEE THEREOF);


 


(II)           FOUR WEEKS (20 WORKING DAYS) OF PAID VACATION EACH YEAR (AS
PRORATED FOR PARTIAL YEARS), IN ADDITION TO HOLIDAYS, IN ACCORDANCE WITH THE
COMPANY’S POLICY ON ACCRUAL AND USE APPLICABLE TO SENIOR EXECUTIVES, WHICH
VACATION MAY BE TAKEN AT SUCH TIMES AS MUTUALLY AGREED BETWEEN EXECUTIVE AND THE
COMPANY; AND


 


(III)          REIMBURSEMENT FOR ALL REASONABLE AND NECESSARY TRAVEL,
ENTERTAINMENT AND OTHER BUSINESS EXPENSES INCURRED BY EXECUTIVE, IN ACCORDANCE
WITH COMPANY POLICY (INCLUDING PRESENTMENT OF APPROPRIATE DOCUMENTATION).


 


4.             EMPLOYMENT PERIOD. EXECUTIVE’S TERM OF EMPLOYMENT UNDER THIS
AGREEMENT (SUCH TERM OF EMPLOYMENT, AS IT MAY BE EXTENDED OR TERMINATED, IS
HEREIN REFERRED TO AS THE “EMPLOYMENT PERIOD”) SHALL BE FOR A TERM COMMENCING ON
THE EFFECTIVE DATE AND, UNLESS TERMINATED EARLIER AS PROVIDED IN PARAGRAPH 5
HEREOF, ENDING ON THE FIFTH ANNIVERSARY OF THE EFFECTIVE DATE (THE “ORIGINAL
EMPLOYMENT PERIOD”), PROVIDED THAT THE EMPLOYMENT PERIOD SHALL BE AUTOMATICALLY
EXTENDED, SUBJECT TO EARLIER TERMINATION AS PROVIDED IN PARAGRAPH 5 HEREOF, FOR
SUCCESSIVE ADDITIONAL TWO (2) YEAR PERIODS (THE “ADDITIONAL TERMS”), UNLESS, AT
LEAST 180 DAYS PRIOR TO THE END OF THE ORIGINAL EMPLOYMENT TERM OR THE THEN
ADDITIONAL TERM, THE COMPANY OR EXECUTIVE HAS NOTIFIED THE OTHER IN WRITING THAT
THE EMPLOYMENT PERIOD SHALL TERMINATE AT THE END OF THE THEN CURRENT TERM.


 


5.             TERMINATION. EXECUTIVE’S EMPLOYMENT AND THE EMPLOYMENT PERIOD
SHALL TERMINATE ON THE FIRST OF THE FOLLOWING TO OCCUR:


 


(A)           AUTOMATICALLY ON THE DATE EXECUTIVE DIES.

 

2

--------------------------------------------------------------------------------


 


(B)           UPON 30 DAYS’ PRIOR WRITTEN NOTICE BY EXECUTIVE TO THE COMPANY OF
EXECUTIVE’S VOLUNTARY TERMINATION OF EMPLOYMENT WITHOUT GOOD REASON.


 


(C)           UPON WRITTEN NOTICE BY EXECUTIVE TO THE COMPANY OF A TERMINATION
FOR GOOD REASON, UNLESS SUCH EVENTS ARE CORRECTED IN ALL MATERIAL RESPECTS BY
THE COMPANY WITHIN 20 DAYS FOLLOWING WRITTEN NOTIFICATION BY EXECUTIVE TO THE
COMPANY THAT EXECUTIVE INTENDS TO TERMINATE EMPLOYMENT HEREUNDER FOR GOOD
REASON. “GOOD REASON” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS,
WITHOUT EXECUTIVE’S EXPRESS WRITTEN CONSENT:


 


(I)            A SUBSTANTIAL ADVERSE CHANGE IN DUTIES THAT RESULTS IN EXECUTIVE
PERFORMING DUTIES THAT ARE OF A SIGNIFICANTLY LOWER LEVEL THAN THOSE CUSTOMARILY
PERFORMED BY EXECUTIVE DURING THE YEAR PRECEDING THE TERMINATION OF THE
EMPLOYMENT PERIOD.


 


(II)           A CHANGE IN EXECUTIVE’S REGULAR WORKSITE TO A WORKSITE THAT IS
MORE THAN 50 MILES BY THE MOST DIRECT ROAD FROM EXECUTIVE’S REGULAR WORKSITE
DURING THE YEAR PRECEDING THE TERMINATION OF THE EMPLOYMENT PERIOD AND THAT IS
ALSO FURTHER FROM EXECUTIVE’S PRINCIPAL RESIDENCE.


 


(III)          A MATERIAL BREACH OF THIS AGREEMENT BY THE COMPANY THAT IS NOT
CURED, IF CURABLE, WITHIN 30 DAYS AFTER WRITTEN NOTICE AND DEMAND BY EXECUTIVE
INCLUDING, BUT NOT LIMITED TO, ANY FAILURE TO PAY WHEN DUE EXECUTIVE’S BASE
SALARY OR OTHER AMOUNTS DUE UNDER THIS AGREEMENT.


 

(iv)          The failure of the Company to obtain and deliver to Executive a
written agreement from any successor to the Company to assume and agree to
perform this Agreement

 

Good Reason will cease to exist for an event on the 60th day following its
occurrence, unless Executive shall have given the Company written notice thereof
prior to such date.

 


(D)           UPON WRITTEN NOTICE BY THE COMPANY TO EXECUTIVE OF TERMINATION DUE
TO DISABILITY. FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL BE DEFINED AS
A GOOD FAITH DETERMINATION BY THE CHIEF EXECUTIVE OFFICER OR PRESIDENT THAT
EXECUTIVE HAS BEEN OR WILL BE UNABLE TO PERFORM EXECUTIVE’S MATERIAL DUTIES
HEREUNDER DUE TO A PHYSICAL OR MENTAL INJURY, INFIRMITY OR INCAPACITY FOR 90
DAYS (INCLUDING WEEKENDS AND HOLIDAYS) IN ANY 365-DAY PERIOD, REGARDLESS OF
WHETHER EXECUTIVE IS DEEMED DISABLED PURSUANT TO THE COMPANY’S POLICIES OR
PLANS.


 


(E)           THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT HEREUNDER FOR
CAUSE IMMEDIATELY UPON WRITTEN NOTICE BY THE COMPANY TO EXECUTIVE OF A
TERMINATION FOR CAUSE. FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN ANY OF
THE FOLLOWING:


 


(I)            THE WILLFUL AND CONTINUED FAILURE BY EXECUTIVE TO PERFORM THE
DUTIES OF EXECUTIVE’S THEN POSITION OR EXECUTIVE’S WILLFUL FAILURE TO FOLLOW THE
WRITTEN DIRECTION OF THE CHIEF EXECUTIVE OFFICER, THE PRESIDENT, OTHER MORE
SENIOR EXECUTIVE OR THE BOARD.

 

3

--------------------------------------------------------------------------------


 


(II)           THE ENGAGING BY EXECUTIVE IN CONDUCT THAT CAN REASONABLY BE
EXPECTED TO BE MATERIALLY MONETARILY OR REPUTATION-WISE INJURIOUS TO THE COMPANY
OR AN AFFILIATE.


 


(III)          GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A MATERIAL NATURE BY
EXECUTIVE WITH REGARD TO THE COMPANY OR AN AFFILIATE OR IN THE PERFORMANCE OF
EXECUTIVE’S DUTIES.


 


(IV)          EXECUTIVE’S INDICTMENT, CONVICTION, PLEADING GUILTY OR NOLO
CONTENDERE TO A FELONY OR OTHER CIVIL OR CRIMINAL OFFENSE INVOLVING FRAUD,
DISHONESTY OR MORAL TURPITUDE.


 


(V)           EXECUTIVE’S MATERIAL VIOLATION OF THE COMPANY’S CODE OF ETHICS OR
A MATERIAL BREACH BY EXECUTIVE OF A FIDUCIARY DUTY OR RESPONSIBILITY TO THE
COMPANY OR AN AFFILIATE.


 


(VI)          EXECUTIVE’S MATERIAL BREACH OF THIS AGREEMENT OR ANY OTHER WRITTEN
AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY OR AN AFFILIATE THAT IS NOT CURED,
IF CURABLE, WITHIN 20 DAYS OF THE GIVING OF WRITTEN NOTICE THEREOF TO EXECUTIVE
(OR SUCH LONGER PERIOD SPECIFIED IN SUCH OTHER AGREEMENT).


 


(F)            UPON WRITTEN NOTICE BY THE COMPANY TO EXECUTIVE OF AN INVOLUNTARY
TERMINATION WITHOUT CAUSE, OTHER THAN FOR DEATH OR DISABILITY.


 


6.             CONSEQUENCES OF TERMINATION.


 


(A)           UPON A TERMINATION OF THE EMPLOYMENT PERIOD PURSUANT TO PARAGRAPH
5(A), THE COMPANY SHALL PAY OR PROVIDE EXECUTIVE’S ESTATE WITH THE FOLLOWING
SEVERANCE BENEFITS, SUBJECT TO PARAGRAPH 6(D) HEREOF:


 


(I)            THE ACCRUED BENEFITS (AS DEFINED BELOW).


 


(II)           CONTINUED PAYMENT OF EXECUTIVE’S BASE SALARY (BUT NOT AS AN
EMPLOYEE) FOR A PERIOD OF 12 MONTHS COMMENCING ON THE DATE OF TERMINATION.


 


(B)           UPON THE EXPIRATION OF THE EMPLOYMENT PERIOD OR A TERMINATION OF
THE EMPLOYMENT PERIOD PURSUANT TO PARAGRAPH 5 (B), (D) AND (E) HEREOF, THE
COMPANY SHALL PAY OR PROVIDE EXECUTIVE (I) ANY UNPAID BASE SALARY THROUGH THE
DATE OF TERMINATION; (II) ANY ANNUAL BONUS EARNED BUT UNPAID WITH RESPECT TO THE
FISCAL YEAR ENDING ON OR PRECEDING THE DATE OF TERMINATION (OTHER THAN IN
CONNECTION WITH A TERMINATION PURSUANT TO PARAGRAPHS 5(B) OR (E) HEREOF);
PROVIDED, HOWEVER, TO THE EXTENT PAYMENT OF SUCH BONUS IS SUBJECT TO
SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND
THE REGULATIONS ISSUED OR TO BE ISSUED BY THE DEPARTMENT OF THE TREASURY
THEREUNDER (“SECTION 409A”), SUCH PAYMENT SHALL BE MADE AT SUCH TIMES IN SUCH
CALENDAR YEAR AS PROVIDED TO OTHER EXECUTIVES BUT IN NO EVENT PRIOR TO THE
EXPIRATION OF THE SIX-MONTH PERIOD COMMENCING ON THE DATE OF THE EXPIRATION OF
THE EMPLOYMENT PERIOD OR SUCH TERMINATION IF EXECUTIVE IS A “SPECIFIED EMPLOYEE”
WITHIN THE MEANING OF SECTION 409A AND IS NOT OTHERWISE EXEMPT FROM THE
SIX-MONTH DELAY REQUIREMENT UNDER SECTION 409A; (III) REIMBURSEMENT FOR ANY
UNREIMBURSED EXPENSES INCURRED THROUGH THE

 

4

--------------------------------------------------------------------------------


 


DATE OF TERMINATION; AND (IV) ALL OTHER PAYMENTS, BENEFITS OR FRINGE BENEFITS TO
WHICH EXECUTIVE MAY BE ENTITLED UNDER THE TERMS OF ANY APPLICABLE COMPENSATION
ARRANGEMENT OR BENEFIT, EQUITY OR FRINGE BENEFIT PLAN OR PROGRAM OR GRANT OR
THIS AGREEMENT (COLLECTIVELY ITEMS (I) THROUGH (V) SHALL BE HEREAFTER REFERRED
TO AS “ACCRUED BENEFITS”).


 


(C)           UPON A TERMINATION OF THE EMPLOYMENT PERIOD PURSUANT TO PARAGRAPH
5(C) OR (F) HEREOF, EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE FOLLOWING
SEVERANCE BENEFITS, SUBJECT TO PARAGRAPH 6(D) HEREOF:


 


(I)            THE ACCRUED BENEFITS.


 


(II)           CONTINUED PAYMENT OF EXECUTIVE’S BASE SALARY (BUT NOT AS AN
EMPLOYEE) FOR A PERIOD OF 12 MONTHS COMMENCING ON THE DATE OF TERMINATION OR
SUCH LATER DATE PROVIDED FOR UNDER SECTION 409A WITHOUT TRIGGERING ADVERSE TAX
CONSEQUENCES TO EXECUTIVE UNDER SECTION 409A; PROVIDED, HOWEVER, THAT IF SUCH
PAYMENTS COMMENCE MORE THAN 30 DAYS FOLLOWING THE DATE OF TERMINATION, THE FIRST
SUCH PAYMENT SHALL EQUAL THE SUM OF ALL PAYMENTS THAT WOULD HAVE BEEN MADE FROM
THE DATE OF TERMINATION TO THE DATE OF SUCH FIRST PAYMENT WERE IT NOT FOR THE
DELAY IN PAYMENT FOR SECTION 409A PURPOSES.


 


(III)          A PRO-RATA PORTION OF EXECUTIVE’S BONUS FOR THE PERFORMANCE YEAR
IN WHICH EXECUTIVE’S TERMINATION OCCURS AT THE TIME THAT ANNUAL BONUSES ARE PAID
TO OTHER SENIOR EXECUTIVES OR SUCH LATER DATE PROVIDED FOR UNDER SECTION 409A
WITHOUT TRIGGERING ADVERSE TAX CONSEQUENCES TO EXECUTIVE (DETERMINED BY
MULTIPLYING THE AMOUNT EXECUTIVE WOULD HAVE RECEIVED BASED SOLELY UPON
ACHIEVEMENT OF CORPORATE FINANCIAL TARGETS HAD EMPLOYMENT CONTINUED THROUGH THE
END OF THE PERFORMANCE YEAR, AS DETERMINED BY THE BOARD IN GOOD FAITH, BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS DURING THE PERFORMANCE
YEAR OF TERMINATION THAT EXECUTIVE IS EMPLOYED BY THE COMPANY AND THE
DENOMINATOR OF WHICH IS 365);


 


(IV)          TO THE EXTENT EXECUTIVE IS ELIGIBLE TO AND DOES ELECT COBRA
CONTINUATION COVERAGE WITH RESPECT TO SOME OR ALL OF THE COMPANY’S HEALTH PLANS,
THE COMPANY SHALL CONTINUE TO PAY A SHARE OF THE “APPLICABLE PREMIUM” FOR SUCH
COVERAGE UNTIL SUCH COVERAGE OR THE SALARY CONTINUATION PERIOD DESCRIBED IN
PARAGRAPH 6 HEREOF ENDS OR UNTIL EXECUTIVE RECEIVES HEALTH COVERAGE UNDER THE
PLANS AND PROGRAMS OF A SUBSEQUENT EMPLOYER, WHICHEVER IS EARLIER, PROVIDED
EXECUTIVE CONTINUES TO TIMELY PAY EXECUTIVE’S SHARE OF THE “APPLICABLE PREMIUM”
FOR SUCH COVERAGE. THE COMPANY’S SHARE SHALL BE THE SAME PORTION OF THE NORMAL
COST OF GROUP HEALTH COVERAGE BORNE BY THE COMPANY FOR SIMILARLY SITUATED ACTIVE
EMPLOYEES AT THE SAME COVERAGE LEVEL (SUCH AS EMPLOYEE-ONLY OR
EMPLOYEE-PLUS-SPOUSE) AS EXECUTIVE, DISREGARDING COVERAGE LEVELS HIGHER THAN THE
LEVEL OF EXECUTIVE ON THE LAST DAY OF THE EMPLOYMENT PERIOD; PROVIDED, HOWEVER,
THAT IF SUCH PAYMENTS COMMENCE MORE THAN 30 DAYS FOLLOWING THE DATE OF
TERMINATION, THE FIRST SUCH PAYMENT SHALL EQUAL THE

 

5

--------------------------------------------------------------------------------


 


SUM OF ALL PAYMENTS THAT WOULD HAVE BEEN MADE FROM THE DATE OF TERMINATION TO
THE DATE OF SUCH FIRST PAYMENT WERE IT NOT FOR THE DELAY IN PAYMENT FOR
SECTION 409A PURPOSES.


 


PAYMENTS PROVIDED IN THIS PARAGRAPH 6(C) SHALL BE IN LIEU OF ANY TERMINATION OR
SEVERANCE PAYMENTS OR BENEFITS FOR WHICH EXECUTIVE MAY BE ELIGIBLE UNDER ANY OF
THE PLANS, POLICIES OR PROGRAMS OF THE COMPANY.


 


(D)           ANY SEVERANCE BENEFIT THAT WOULD OTHERWISE BE PAYABLE PURSUANT TO
PARAGRAPH 6(B) OR (C) HEREOF SHALL BE PAID SUBJECT TO THE FOLLOWING RULES:


 


(I)            NO SEVERANCE BENEFIT (OR, IN THE EVENT OF EXECUTIVE’S DEATH, ANY
SEVERANCE BENEFIT BEYOND THE FIRST MONTH’S SEVERANCE BENEFIT) SHALL BE PAID
UNLESS EXECUTIVE (OR, IN THE EVENT OF EXECUTIVE’S DEATH, EXECUTIVE’S ESTATE)
SIGNS A RELEASE IN A FORM AND MANNER ACCEPTABLE TO THE COMPANY, WHICH WILL BE
SIMILAR TO EXHIBIT A TO THIS AGREEMENT, AND DOES NOT REVOKE THAT RELEASE WITHIN
THE TIME PRESCRIBED BY LAW OR THE TERMS OF THE RELEASE.


 


(II)           IF THE COMPENSATION COMMITTEE OF THE BOARD DETERMINES IN GOOD
FAITH, AFTER GIVING EXECUTIVE WRITTEN NOTICE SETTING FORTH THE FACTUAL BASIS OF
SUCH DETERMINATION AND A REASONABLE OPPORTUNITY FOR EXECUTIVE TO RESPOND, THAT
EXECUTIVE HAS VIOLATED ANY OF THE PROVISIONS OF PARAGRAPHS 7, 8 OR 9 HEREOF, NO
SEVERANCE BENEFIT SHALL BE PAID, ANY SEVERANCE BENEFIT IN PAY STATUS SHALL
IMMEDIATELY CEASE TO BE PAID AND ANY SEVERANCE BENEFIT PAID TO EXECUTIVE
SUBSEQUENT TO EXECUTIVE’S VIOLATION OF THE PROVISIONS OF PARAGRAPHS 7, 8 OR 9
HEREOF SHALL BE IMMEDIATELY REPAID TO THE COMPANY. THE RIGHT GRANTED TO THE
COMPANY BY THIS PARAGRAPH SHALL NOT LIMIT THE COMPANY’S RIGHT TO ANY ADDITIONAL
LEGAL OR EQUITABLE RELIEF, INCLUDING AN INJUNCTION.


 


(E)           IN THE EVENT THAT THE COMPANY DOES NOT ACHIEVE THE PERFORMANCE
GOALS SET FORTH ON EXHIBIT B BY MARCH 31, 2007 AND EXECUTIVE TERMINATES THE
EMPLOYMENT PERIOD PURSUANT TO PARAGRAPH 5(B) ON OR BEFORE DECEMBER 31, 2007,
EXECUTIVE SHALL ENTER INTO A CONSULTING AGREEMENT, IN A FORM AND MANNER
ACCEPTABLE TO THE COMPANY FOR THE ONE-YEAR PERIOD COMMENCING ON THE DATE OF
TERMINATION THAT PROVIDES FOR COMPENSATION AND BENEFITS SUBSTANTIALLY SIMILAR TO
THE COMPENSATION AND BENEFITS THAT WOULD BE PAYABLE IF THE COMPANY HAD
TERMINATED THE EMPLOYMENT PERIOD PURSUANT TO PARAGRAPH 5(F) (INCLUDING THE
RULES SET FORTH IN PARAGRAPH 6(D)).


 


(F)            IN THE EVENT THAT EXECUTIVE BECOMES ENTITLED TO PAYMENTS AND/OR
BENEFITS WHICH WOULD CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF
SECTION 280G(B)(2) OF THE CODE, THE PROVISIONS OF EXHIBIT C SHALL APPLY.


 


7.             CONFIDENTIAL INFORMATION; RETURN OF PROPERTY. EXECUTIVE
ACKNOWLEDGES THAT THE INFORMATION, OBSERVATIONS, DATA, STRATEGIC AND DEVELOPMENT
PLANS, FINANCIAL CONDITION, BUSINESS PLANS, CO-DEVELOPER IDENTITIES, BUSINESS
RECORDS, CUSTOMER LISTS, CLIENTS AND SUPPLIERS, PROJECT RECORDS, MARKET REPORTS,
EMPLOYEE LISTS AND BUSINESS MANUALS, POLICIES AND PROCEDURES,

 

6

--------------------------------------------------------------------------------


 


INFORMATION RELATING TO PROCESSES, TECHNOLOGIES OF THEORY AND ALL OTHER
INFORMATION THAT MAY BE DISCLOSED OR OBTAINED BY EXECUTIVE WHILE EMPLOYED BY THE
COMPANY AND ITS AFFILIATES CONCERNING THE BUSINESS OR AFFAIRS OF THE COMPANY OR
ANY AFFILIATE (“CONFIDENTIAL INFORMATION”) ARE THE PROPERTY OF THE COMPANY OR
SUCH AFFILIATE. THEREFORE, EXECUTIVE AGREES NOT TO DISCLOSE, OTHER THAN IN THE
COURSE OF EXECUTIVE’S ASSIGNED DUTIES AND FOR THE BENEFIT OF THE COMPANY, TO ANY
UNAUTHORIZED PERSON OR USE FOR EXECUTIVE’S OWN PURPOSES ANY CONFIDENTIAL
INFORMATION WITHOUT THE PRIOR WRITTEN CONSENT OF COMPANY, UNLESS AND TO THE
EXTENT THAT (A) THE AFOREMENTIONED MATTERS BECOME GENERALLY KNOWN TO AND
AVAILABLE FOR USE BY THE PUBLIC OTHER THAN AS A RESULT OF EXECUTIVE’S (OR ANY
REPRESENTATIVE OF EXECUTIVE’S) ACTS OR OMISSIONS OR EXECUTIVE IS REQUIRED TO
DISCLOSE BY APPLICABLE LAW, REGULATION OR LEGAL PROCESS (PROVIDED THAT EXECUTIVE
PROVIDES THE COMPANY WITH PRIOR NOTICE OF THE CONTEMPLATED DISCLOSURE AND
REASONABLY COOPERATES WITH THE COMPANY AT ITS EXPENSE IN SEEKING A PROTECTIVE
ORDER OR OTHER APPROPRIATE PROTECTION OF SUCH INFORMATION). EXECUTIVE SHALL
DELIVER TO THE COMPANY AT THE TERMINATION OF THE EMPLOYMENT PERIOD, OR AT ANY
OTHER TIME THE COMPANY MAY REQUEST, ALL OF THE PROPERTY OF THE COMPANY THAT
EXECUTIVE MAY THEN POSSESS OR HAVE UNDER CONTROL, INCLUDING ALL MEMORANDA,
NOTES, E-MAILS, PLANS, RECORDS, REPORTS, COMPUTER DISKS OR TAPES, PRINTOUTS,
SOFTWARE, COMPUTER ACCESS CODES AND OTHER DOCUMENTS AND DATA (AND COPIES OR
REPRODUCTIONS THEREOF) CONTAINING OR RELATING TO CONFIDENTIAL INFORMATION, WORK
PRODUCT (AS DEFINED BELOW) OR THE BUSINESS OF THE COMPANY OR ANY AFFILIATE AND
ALL COMPUTERS (INCLUDING LAPTOPS), CELL PHONES, KEYS, PDAS, BLACKBERRIES, CREDIT
CARDS, FACSIMILE MACHINES, TELEVISIONS AND CARD ACCESS KEYS TO ANY COMPANY
BUILDING. EXECUTIVE AGREES NOT TO RETAIN ANY COPIES, DUPLICATES, REPRODUCTIONS
OR EXCERPTS OF SUCH MATERIAL OR DOCUMENTS.


 


8.             INTELLECTUAL PROPERTY.


 


(A)           IN ACCORDANCE WITH UCA §34-39-1 ET SEQ., EXECUTIVE ACKNOWLEDGES
AND AGREES THAT ALL OF THE FOLLOWING INTELLECTUAL PROPERTY OR PARTS THEREOF (THE
“INTELLECTUAL PROPERTY”), WHETHER PATENTABLE OR UNPATENTABLE SHALL BELONG
EXCLUSIVELY TO THE COMPANY OR AN AFFILIATE (OR THEIR DESIGNEE), WHETHER OR NOT
PATENT APPLICATIONS, TRADEMARK REGISTRATIONS, OR COPYRIGHT REGISTRATIONS ARE
FILED THEREON:


 


(I)            INTELLECTUAL PROPERTY, WHETHER IN WHOLE OR IN PART THAT IS
CONCEIVED, DEVELOPED, REDUCED TO PRACTICE, OR CREATED BY EXECUTIVE, SOLELY OR
JOINTLY WITH OTHERS, WITHIN THE SCOPE OF EXECUTIVE’S EMPLOYMENT, ON THE
COMPANY’S OR AN AFFILIATE’S TIME, OR WITH THE AID, ASSISTANCE, OR USE OF ANY OF
THE COMPANY’S OR AN AFFILIATE’S PROPERTY, FACILITIES, SUPPLIES, RESOURCES, OR
INTELLECTUAL PROPERTY. FOR PURPOSES OF THIS AGREEMENT, “INTELLECTUAL PROPERTY”
MEANS ANY AND ALL PATENTS, TRADE SECRETS, KNOW-HOW, TECHNOLOGY, CONFIDENTIAL
INFORMATION, IDEAS, COPYRIGHTS, TRADEMARKS, AND SERVICE MARKS AND ANY AND ALL
RIGHTS, APPLICATIONS, AND REGISTRATIONS RELATING TO THEM.


 


(II)           INTELLECTUAL PROPERTY OR PARTS THEREOF THAT ARE SUGGESTED BY ANY
WORK, SERVICES OR DUTIES PERFORMED BY EXECUTIVE FOR THE COMPANY OR AN AFFILIATE,
EITHER WHILE PERFORMING EXECUTIVE’S DUTIES WITH THE COMPANY OR AN AFFILIATE OR
ON EXECUTIVE’S OWN TIME, BUT ONLY INSOFAR AS THE INTELLECTUAL PROPERTY IS
RELATED TO EXECUTIVE’S WORK AS AN EMPLOYEE OR OTHER SERVICE PROVIDER TO THE
COMPANY OR AN AFFILIATE.

 

7

--------------------------------------------------------------------------------


 


(III)          INTELLECTUAL PROPERTY OR PARTS THEREOF THAT ARE RELATED TO THE
INDUSTRY OR TRADE OF THE COMPANY OR AN AFFILIATE.


 


(IV)          INTELLECTUAL PROPERTY OR PARTS THEREOF THAT ARE RELATED TO THE
CURRENT OR DEMONSTRABLY ANTICIPATED BUSINESS, RESEARCH, OR DEVELOPMENT OF THE
COMPANY OR AN AFFILIATE.


 


(B)           EXECUTIVE AGREES AND ACKNOWLEDGES THAT ANY INTELLECTUAL PROPERTY
THAT IS WORKED ON, DEVELOPED, OR IN ANY WAY CONCEIVED OF OR COMMENCED IN ANY WAY
DURING THE EMPLOYMENT PERIOD, INCLUDING ANY INTELLECTUAL PROPERTY DEVELOPED
SUBSEQUENT TO THE EMPLOYMENT PERIOD THAT CAN BE REASONABLY SHOWN TO HAVE EVOLVED
FROM OR GERMINATED DURING THE EMPLOYMENT PERIOD SHALL PRESUMPTIVELY BELONG
EXCLUSIVELY TO THE COMPANY OR AN AFFILIATE (OR THEIR DESIGNEE).


 


(C)           EXECUTIVE WILL KEEP FULL AND COMPLETE WRITTEN RECORDS (THE
“RECORDS”), IN THE MANNER PRESCRIBED BY THE COMPANY, OF ALL INTELLECTUAL
PROPERTY, AND WILL PROMPTLY DISCLOSE ALL INTELLECTUAL PROPERTY COMPLETELY AND IN
WRITING TO THE COMPANY. THE RECORDS SHALL BE THE SOLE AND EXCLUSIVE PROPERTY OF
THE COMPANY, AND EXECUTIVE WILL SURRENDER THEM UPON THE TERMINATION OF THE
EMPLOYMENT PERIOD, OR UPON THE COMPANY’S REQUEST. EXECUTIVE WILL ASSIGN TO THE
COMPANY OR AN AFFILIATE THE INTELLECTUAL PROPERTY INCLUDING ALL PATENTS,
TRADEMARKS, AND/OR COPYRIGHTS THAT MAY ISSUE THEREON IN ANY AND ALL COUNTRIES,
WHETHER DURING OR SUBSEQUENT TO THE EMPLOYMENT PERIOD, TOGETHER WITH THE RIGHT
TO FILE, IN EXECUTIVE’S NAME OR IN THE NAME OF THE COMPANY OR AN AFFILIATE (OR
THEIR DESIGNEES), APPLICATIONS FOR PATENTS, TRADEMARKS, AND/OR COPYRIGHTS AND
EQUIVALENT RIGHTS (THE “APPLICATIONS”). EXECUTIVE WILL, AT ANY TIME DURING AND
SUBSEQUENT TO THE EMPLOYMENT PERIOD, MAKE SUCH APPLICATIONS, SIGN SUCH PAPERS,
TAKE ALL RIGHTFUL OATHS, AND PERFORM ALL ACTS AS MAY BE REQUESTED FROM TIME TO
TIME BY THE COMPANY OR AN AFFILIATE WITH RESPECT TO THE INTELLECTUAL PROPERTY.
EXECUTIVE WILL ALSO EXECUTE ASSIGNMENTS TO THE COMPANY OR AN AFFILIATE (OR THEIR
DESIGNEES) OF THE APPLICATIONS, AND GIVE THE COMPANY OR AN AFFILIATE AND THEIR
ATTORNEYS ALL REASONABLE ASSISTANCE (INCLUDING THE GIVING OF TESTIMONY) TO
OBTAIN THE INVENTIONS FOR ITS BENEFIT, ALL WITHOUT ADDITIONAL COMPENSATION TO
EXECUTIVE FROM THE COMPANY OR AN AFFILIATE, BUT ENTIRELY AT THE COMPANY’S OR AN
AFFILIATE’S EXPENSE.


 


(D)           IN ADDITION, THE INTELLECTUAL PROPERTY WILL BE DEEMED WORK FOR
HIRE, AS SUCH TERM IS DEFINED UNDER THE COPYRIGHT LAW OF THE UNITED STATES, ON
BEHALF OF THE COMPANY AND ITS AFFILIATES AND EXECUTIVE AGREES THAT THE COMPANY
OR AN AFFILIATE WILL BE THE SOLE OWNER OF THE INTELLECTUAL PROPERTY, AND ALL
UNDERLYING RIGHTS THEREIN, IN ALL MEDIA NOW KNOWN OR HEREINAFTER DEVISED,
THROUGHOUT THE UNIVERSE AND IN PERPETUITY WITHOUT ANY FURTHER OBLIGATIONS TO
EXECUTIVE. IF THE INTELLECTUAL PROPERTY, OR ANY PORTION THEREOF, IS DEEMED NOT
TO BE WORK FOR HIRE, EXECUTIVE HEREBY IRREVOCABLY CONVEYS, TRANSFERS AND ASSIGNS
TO THE COMPANY OR AN AFFILIATE, ALL RIGHTS, IN ALL MEDIA NOW KNOWN OR
HEREINAFTER DEVISED, THROUGHOUT THE UNIVERSE AND IN PERPETUITY, IN AND TO THE
INTELLECTUAL PROPERTY, INCLUDING WITHOUT LIMITATION, ALL OF EXECUTIVE’S RIGHT,
TITLE AND INTEREST IN THE COPYRIGHTS (AND ALL RENEWALS, REVIVALS AND EXTENSIONS
THEREOF) TO THE INTELLECTUAL PROPERTY, INCLUDING WITHOUT LIMITATION, ALL RIGHTS
OF ANY KIND OR ANY NATURE NOW OR HEREAFTER RECOGNIZED, INCLUDING WITHOUT
LIMITATION, THE UNRESTRICTED RIGHT TO MAKE MODIFICATIONS, ADAPTATIONS AND
REVISIONS TO THE INTELLECTUAL PROPERTY, TO EXPLOIT AND ALLOW OTHERS TO EXPLOIT
THE INTELLECTUAL PROPERTY AND ALL RIGHTS TO SUE AT LAW OR IN EQUITY FOR ANY
INFRINGEMENT, OR OTHER UNAUTHORIZED USE OR CONDUCT IN DEROGATION OF THE
INTELLECTUAL PROPERTY, KNOWN OR UNKNOWN, PRIOR TO THE DATE HEREOF, INCLUDING
WITHOUT LIMITATION THE RIGHT TO RECEIVE ALL PROCEEDS AND DAMAGES THEREFROM. IN

 

8

--------------------------------------------------------------------------------


 


ADDITION, EXECUTIVE HEREBY WAIVES ANY SO-CALLED “MORAL RIGHTS” WITH RESPECT TO
THE INTELLECTUAL PROPERTY. EXECUTIVE HEREBY WAIVES ANY AND ALL CURRENTLY
EXISTING AND FUTURE MONETARY RIGHTS IN AND TO THE INTELLECTUAL PROPERTY AND ALL
PATENTS, TRADEMARKS, AND/OR COPYRIGHTS THAT MAY ISSUE THEREON, INCLUDING,
WITHOUT LIMITATION, ANY RIGHTS THAT WOULD OTHERWISE ACCRUE TO EXECUTIVE’S
BENEFIT BY VIRTUE OF EXECUTIVE BEING AN EMPLOYEE OF OR OTHER SERVICE PROVIDER TO
THE COMPANY OR AN AFFILIATE.


 


(E)           FURTHER, EXECUTIVE RECOGNIZES AND ACKNOWLEDGES THE VALIDITY OF THE
COMPANY OR AN AFFILIATE’S RIGHTS IN THE INTELLECTUAL PROPERTY AND ALL
APPLICATIONS AND REGISTRATIONS SECURED AND TO BE SECURED THEREFORE, AND THAT THE
COMPANY OR AN AFFILIATE IS THE OWNER THEREOF. EXECUTIVE FURTHER AGREES NOT TO
CHALLENGE THE VALIDITY OF OR THE COMPANY OR AN AFFILIATE’S TITLE IN THE
INTELLECTUAL PROPERTY AND WILL NOT OPPOSE, PETITION TO CANCEL, OR REQUEST
RE-EXAMINATION OF ANY APPLICATIONS FILED OR ISSUED OR REGISTRATIONS RECEIVED IN
RESPECT OF THE INTELLECTUAL PROPERTY.


 


9.             NON-COMPETE, NON-SOLICITATION, NON-DISPARAGEMENT; COOPERATION.


 


(A)           IN FURTHER CONSIDERATION OF THE COMPENSATION TO BE PAID TO
EXECUTIVE HEREUNDER, EXECUTIVE ACKNOWLEDGES THAT IN THE COURSE OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY EXECUTIVE SHALL BECOME FAMILIAR WITH THE COMPANY’S
TRADE SECRETS AND WITH OTHER CONFIDENTIAL INFORMATION CONCERNING THE COMPANY AND
AFFILIATES. THEREFORE, EXECUTIVE AGREES THAT DURING THE EMPLOYMENT PERIOD AND
FOR TWO YEARS THEREAFTER (THE “NONCOMPETE PERIOD”), EXECUTIVE SHALL NOT, WITHOUT
THE EXPRESS WRITTEN CONSENT OF THE COMPANY, DIRECTLY OR INDIRECTLY OWN ANY
INTEREST IN, MANAGE, CONTROL, PARTICIPATE IN, CONSULT WITH, ADVISE, RENDER
SERVICES FOR, OR IN ANY MANNER ENGAGE IN ANY ACTIVITY COMPETING WITH THE
BUSINESS OF THE COMPANY OR AFFILIATES WITHIN ANY GEOGRAPHICAL AREA IN WHICH THE
COMPANY OR AFFILIATES ENGAGE OR PLAN TO ENGAGE IN SUCH BUSINESSES AS OF THE DATE
OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT. NOTHING HEREIN SHALL PROHIBIT
EXECUTIVE FROM BEING A PASSIVE OWNER OF NOT MORE THAN 1% OF THE OUTSTANDING
STOCK OF ANY CLASS OF A CORPORATION THAT IS PUBLICLY TRADED, SO LONG AS
EXECUTIVE HAS NO ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION.


 


(B)           DURING THE NONCOMPETE PERIOD, EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY, INDIVIDUALLY OR ON BEHALF OF ANY OTHER PERSON, FIRM CORPORATION OR
OTHER ENTITY (I) HIRE ANY PERSON WHO WAS AN EMPLOYEE, REPRESENTATIVE OR AGENT OF
THE COMPANY OR ANY AFFILIATE AT ANY TIME DURING THE THREE-MONTH PERIOD PRIOR TO
THE BEGINNING OF THE NONCOMPETE PERIOD OR SOLICIT, AID, INDUCE OR ATTEMPT TO
INDUCE SUCH AN EMPLOYEE, REPRESENTATIVE OR AGENT TO TERMINATE ITS RELATIONSHIP
WITH THE COMPANY OR AN AFFILIATE OR (II) SOLICIT, INDUCE OR ATTEMPT TO INDUCE
ANY CUSTOMER, SUPPLIER, VENDOR, LICENSEE, LICENSOR, FRANCHISEE OR OTHER BUSINESS
RELATION OF THE COMPANY OR ANY AFFILIATE TO CEASE DOING BUSINESS WITH THE
COMPANY OR SUCH AFFILIATE, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN
ANY SUCH CUSTOMER, SUPPLIER, VENDOR, LICENSEE OR BUSINESS RELATION AND THE
COMPANY OR ANY AFFILIATE, WHICH INTERFERENCE MAY REASONABLY BE EXPECTED TO CAUSE
MATERIAL MONETARY DAMAGE TO THE COMPANY OR ITS AFFILIATES.


 


(C)           DURING THE EMPLOYMENT PERIOD AND FOR THREE YEARS THEREAFTER,
EXECUTIVE SHALL NOT OR ENCOURAGE OR INDUCE OTHERS TO DO OR SAY ANYTHING AT ANY
TIME THAT DISPARAGES THE COMPANY OR AN AFFILIATE OR ANY OF THE COMPANY’S OR AN
AFFILIATE’S PAST OR PRESENT DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS OR THEIR
PRODUCTS OR SERVICES (THE “COMPANY PARTIES”). FOR PURPOSES OF THIS AGREEMENT,
THE TERM “DISPARAGE” INCLUDES, WITHOUT LIMITATION, COMMENTS OR STATEMENTS TO THE

 

9

--------------------------------------------------------------------------------


 


PRESS AND/OR MEDIA, THE COMPANY PARTIES OR ANY INDIVIDUAL OR ENTITY WITH WHOM
ANY COMPANY PARTY HAS A BUSINESS RELATIONSHIP THAT WOULD ADVERSELY AFFECT IN ANY
MANNER: (I) THE CONDUCT OF THE BUSINESS OF ANY COMPANY PARTY (INCLUDING, WITHOUT
LIMITATION, ANY BUSINESS PLANS OR PROSPECTS); OR (II) THE BUSINESS REPUTATION OF
ANY COMPANY PARTY.


 


(D)           UPON THE RECEIPT OF REASONABLE NOTICE FROM THE COMPANY (INCLUDING
OUTSIDE COUNSEL), EXECUTIVE AGREES THAT WHILE EMPLOYED BY THE COMPANY AND
THEREAFTER, EXECUTIVE WILL RESPOND AND PROVIDE INFORMATION WITH REGARD TO
MATTERS IN WHICH EXECUTIVE HAS KNOWLEDGE AS A RESULT OF EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY, AND WILL PROVIDE REASONABLE ASSISTANCE TO THE COMPANY, ITS
AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES IN DEFENSE OF ANY CLAIMS THAT
MAY BE MADE AGAINST THE COMPANY OR ITS AFFILIATES, AND WILL ASSIST THE COMPANY
AND ITS AFFILIATES IN THE PROSECUTION OF ANY CLAIMS THAT MAY BE MADE BY THE
COMPANY OR ITS AFFILIATES, TO THE EXTENT THAT SUCH CLAIMS MAY RELATE TO THE
PERIOD OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY (OR ANY PREDECESSOR).
EXECUTIVE AGREES TO PROMPTLY INFORM THE COMPANY IF EXECUTIVE BECOMES AWARE OF
ANY LAWSUITS INVOLVING SUCH CLAIMS THAT MAY BE FILED OR THREATENED AGAINST THE
COMPANY OR ITS AFFILIATES. EXECUTIVE ALSO AGREES TO PROMPTLY INFORM THE COMPANY
(TO THE EXTENT EXECUTIVE IS LEGALLY PERMITTED TO DO SO) IF EXECUTIVE IS ASKED TO
ASSIST IN ANY INVESTIGATION OF THE COMPANY OR ITS AFFILIATES (OR THEIR ACTIONS),
REGARDLESS OF WHETHER A LAWSUIT OR OTHER PROCEEDING HAS THEN BEEN FILED AGAINST
THE COMPANY OR ITS AFFILIATES WITH RESPECT TO SUCH INVESTIGATION, AND SHALL NOT
DO SO UNLESS LEGALLY REQUIRED.


 


10.           ENFORCEMENT. IF, AT THE TIME OF ENFORCEMENT OF PARAGRAPHS 7, 8 OR
9 HEREOF, A COURT HOLDS THAT THE RESTRICTIONS STATED HEREIN ARE UNREASONABLE
UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES HERETO AGREE THAT THE MAXIMUM
PERIOD, SCOPE OR GEOGRAPHICAL AREA REASONABLE UNDER SUCH CIRCUMSTANCES SHALL BE
SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA. BECAUSE EXECUTIVE’S SERVICES
ARE UNIQUE AND BECAUSE EXECUTIVE HAS ACCESS TO CONFIDENTIAL INFORMATION AND WORK
PRODUCT, THE PARTIES HERETO AGREE THAT MONEY DAMAGES WOULD NOT BE AN ADEQUATE
REMEDY FOR ANY BREACH OF PARAGRAPHS 7, 8 OR 9 HEREOF. THEREFORE, IN THE EVENT OF
A BREACH OR THREATENED BREACH OF PARAGRAPHS 7, 8 OR 9 HEREOF, THE COMPANY OR ITS
SUCCESSOR OR ASSIGNS MAY, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES EXISTING
IN THEIR FAVOR, APPLY TO ANY COURT OF COMPETENT JURISDICTION FOR SPECIFIC
PERFORMANCE AND/OR INJUNCTIVE OR OTHER RELIEF IN ORDER TO ENFORCE, OR PREVENT
ANY VIOLATIONS OF, THE PROVISIONS HEREOF (WITHOUT POSTING A BOND OR OTHER
SECURITY). IN ADDITION, IN THE EVENT OF AN ALLEGED BREACH OR VIOLATION BY
EXECUTIVE OF PARAGRAPH 9 HEREOF, THE NONCOMPETE PERIOD SHALL BE TOLLED UNTIL
SUCH BREACH OR VIOLATION HAS BEEN DULY CURED. EXECUTIVE AGREES THAT THE
RESTRICTIONS CONTAINED IN PARAGRAPH 9 HEREOF ARE REASONABLE.

 

10

--------------------------------------------------------------------------------


 


11.           OTHER BUSINESSES. AS LONG AS EXECUTIVE IS EMPLOYED BY THE COMPANY
OR AN AFFILIATE, EXECUTIVE SHALL NOT, WITHOUT THE EXPRESS WRITTEN CONSENT OF THE
BOARD, THE CHIEF EXECUTIVE OFFICER OR THE PRESIDENT, BECOME ENGAGED IN OR RENDER
SERVICES FOR, ANY BUSINESS OTHER THAN THE BUSINESS OF THE COMPANY, ANY AFFILIATE
OR ANY CORPORATION OR PARTNERSHIP IN WHICH THE COMPANY OR AN AFFILIATE HAS AN
EQUITY INTEREST; PROVIDED, THAT EXECUTIVE MAY BE A PASSIVE OWNER OF NOT MORE
THAN 1% OF THE EQUITY SECURITIES OF AN ENTERPRISE ENGAGED IN SUCH BUSINESS, SO
LONG AS EXECUTIVE HAS NO ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH
ENTERPRISE, IF SUCH ACTIVITIES DO NOT IN ANY MATERIAL WAY INTERFERE WITH THE
PERFORMANCE BY EXECUTIVE OF EXECUTIVE’S OBLIGATIONS HEREUNDER AND SUCH
ACTIVITIES DO NOT IN ANY WAY MATERIALLY AND ADVERSELY AFFECT THE COMPANY OR AN
AFFILIATE OR CREATE A POTENTIAL BUSINESS CONFLICT OR THE APPEARANCE THEREOF. IF
AT ANY TIME SUCH SERVICES CONFLICT WITH EXECUTIVE’S FIDUCIARY DUTY TO THE
COMPANY OR AN AFFILIATE OR CREATE ANY APPEARANCE THEREOF, EXECUTIVE SHALL
PROMPTLY CEASE PROVIDING SUCH SERVICES AFTER WRITTEN NOTICE OF THE CONFLICT IS
RECEIVED FROM THE COMPANY. EXECUTIVE SHALL NOTIFY THE COMPANY PRIOR TO ENGAGING
IN ANY SUCH ACTIVITIES. NOTHING CONTAINED IN THIS PARAGRAPH 11 SHALL LIMIT THE
PROVISIONS OF PARAGRAPH 9 HEREOF.


 


12.           EXECUTIVE’S REPRESENTATIONS. EXECUTIVE HEREBY REPRESENTS AND
WARRANTS TO THE COMPANY THAT (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY EXECUTIVE DO NOT AND SHALL NOT CONFLICT WITH, BREACH, VIOLATE OR
CAUSE A DEFAULT UNDER ANY CONTRACT, AGREEMENT, INSTRUMENT, ORDER, JUDGMENT OR
DECREE TO WHICH EXECUTIVE IS A PARTY OR BY WHICH EXECUTIVE IS BOUND,
(II) EXECUTIVE IS NOT A PARTY TO OR BOUND BY ANY EMPLOYMENT AGREEMENT,
NONCOMPETE AGREEMENT OR CONFIDENTIALITY AGREEMENT WITH ANY OTHER PERSON OR
ENTITY AND (III) UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
COMPANY, THIS AGREEMENT SHALL BE THE VALID AND BINDING OBLIGATION OF EXECUTIVE,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS. EXECUTIVE HEREBY ACKNOWLEDGES AND
REPRESENTS THAT FULL UNDERSTANDING OF THE TERMS AND CONDITIONS CONTAINED HEREIN.


 


13.           SURVIVAL. PARAGRAPHS 7, 8 AND 9 AND PARAGRAPHS 13 THROUGH 21 SHALL
SURVIVE AND CONTINUE IN FULL FORCE IN ACCORDANCE WITH THEIR TERMS
NOTWITHSTANDING ANY TERMINATION OF THE EMPLOYMENT PERIOD.


 


14.           NOTICES. ANY NOTICE PROVIDED FOR IN THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE DELIVERED, EITHER PERSONALLY OR BY REPUTABLE OVERNIGHT
COURIER SERVICE OR MAILED POSTPAID BY FIRST CLASS MAIL, RETURN RECEIPT
REQUESTED, TO THE RECIPIENT AT THE ADDRESS BELOW INDICATED:


 

Notices to Executive

 

Notices to the Company

 

 

 

At the address shown

 

66 E. Wadsworth Park Drive

on the records of the Company

 

Draper, UT 84020

 

 

Attn: General Counsel

 

Or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice given pursuant to this Agreement shall be deemed to have been given when
so delivered or mailed.

 

11

--------------------------------------------------------------------------------


 


15.           SEVERABILITY. WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS AGREEMENT SHALL BE
REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


 


16.           COMPLETE AGREEMENT. THIS AGREEMENT, THOSE DOCUMENTS EXPRESSLY
REFERRED TO HEREIN AND OTHER DOCUMENTS OF EVEN DATE HEREWITH AND THE EMBODY THE
COMPLETE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE AND
PREEMPT ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE
PARTIES, WRITTEN OR ORAL, THAT MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN
ANY WAY (INCLUDING, WITHOUT LIMITATION, THE EMPLOYMENT AGREEMENT BETWEEN
EXECUTIVE AND THE COMPANY DATED AS OF MARCH 13, 2000). NOTWITHSTANDING THE
FOREGOING, EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE RESTRICTIONS CONTAINED IN
PARAGRAPHS 7, 8 AND 9 HEREOF ARE IN ADDITION TO, AND NOT IN LIEU OF, ANY OTHER
COMPANY-IMPOSED LIMITATION ON EXECUTIVE’S ACTIVITIES OR RIGHTS DURING THE
EMPLOYMENT PERIOD AND THEREAFTER.


 


17.           NO STRICT CONSTRUCTION. THE LANGUAGE USED IN THIS AGREEMENT SHALL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR
MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST
EITHER PARTY.


 


18.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


 


19.           SUCCESSORS AND ASSIGNS. THIS AGREEMENT IS PERSONAL TO EACH OF THE
PARTIES HERETO. EXCEPT AS PROVIDED IN THIS PARAGRAPH 19, NO PARTY MAY ASSIGN OR
DELEGATE ANY RIGHTS OR OBLIGATIONS HEREUNDER. THE COMPANY MAY ASSIGN THIS
AGREEMENT TO A PERSON OR ENTITY THAT IS AN AFFILIATE OR SUCCESSOR AND SHALL
REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR
ASSETS OF (I) THE COMPANY, (II) ANY AFFILIATE TO WHICH THIS AGREEMENT HAS BEEN
ASSIGNED OR (III) ANY DIVISION OF THE COMPANY OR AFFILIATE BY WHICH EXECUTIVE IS
EMPLOYED TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME
MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT
IF NO SUCH SUCCESSION HAD TAKEN PLACE. AS USED IN THIS AGREEMENT, “COMPANY”
SHALL MEAN THE COMPANY, ANY AFFILIATE TO WHICH THIS AGREEMENT HAS BEEN ASSIGNED
AND ANY SUCCESSOR TO THE BUSINESS AND/OR ASSETS OF (I) THE COMPANY, (II) ANY
AFFILIATE TO WHICH THIS AGREEMENT HAS BEEN ASSIGNED OR (III) ANY DIVISION OF THE
COMPANY OR AFFILIATE BY WHICH EXECUTIVE IS EMPLOYED WHICH ASSUMES AND AGREES TO
PERFORM THIS AGREEMENT BY OPERATION OF LAW, OR OTHERWISE.


 


20.           CHOICE OF LAW. ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE
EXHIBITS AND SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF UTAH, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF UTAH OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF UTAH.

 

12

--------------------------------------------------------------------------------


 


21.           AMENDMENT AND WAIVER. THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED OR WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY AND
EXECUTIVE BY A DOCUMENT THAT EXPLICITLY STATES ITS INTENTION TO AMEND THIS
AGREEMENT, AND NO COURSE OF CONDUCT OR FAILURE OR DELAY IN ENFORCING THE
PROVISIONS OF THIS AGREEMENT SHALL AFFECT THE VALIDITY, BINDING EFFECT OR
ENFORCEABILITY OF THIS AGREEMENT


 


22.           INDEMNIFICATION; LIABILITY INSURANCE. EXECUTIVE’S RIGHT TO BE
INDEMNIFIED FOR ANY ACTIONS, SUITS, PROCEEDINGS, CLAIMS, DEMANDS, JUDGMENTS,
COSTS, EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES), LOSSES, AND DAMAGES
RESULTING FROM EXECUTIVE’S GOOD FAITH PERFORMANCE OF HIS DUTIES AND OBLIGATIONS
WITH THE COMPANY AND EXECUTIVE’S RIGHT TO BE COVERED UNDER DIRECTORS AND
OFFICERS LIABILITY INSURANCE, EACH TO THE EXTENT PROVIDED IN THE BY-LAWS OR
OTHER ORGANIZATIONAL DOCUMENT OF THE COMPANY, SHALL SURVIVE THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY WHILE POTENTIAL LIABILITY EXISTS.


 


23.           NO MITIGATION. IN NO EVENT SHALL EXECUTIVE BE OBLIGED TO SEEK
OTHER EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS
PAYABLE TO EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT, NOR SHALL
THE AMOUNT OF ANY PAYMENT HEREUNDER BE REDUCED BY ANY COMPENSATION EARNED BY
EXECUTIVE AS A RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER.


 


24.           ARBITRATION. ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, OTHER
THAN INJUNCTIVE RELIEF UNDER PARAGRAPH 10 HEREOF, SHALL BE SETTLED EXCLUSIVELY
BY ARBITRATION, CONDUCTED BEFORE A SINGLE ARBITRATOR IN SALT LAKE CITY, UTAH
(APPLYING UTAH LAW) IN ACCORDANCE WITH THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT. THE
DECISION OF THE ARBITRATOR WILL BE FINAL AND BINDING UPON THE PARTIES HERETO.
JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION. THE PARTIES ACKNOWLEDGE AND AGREE THAT IN CONNECTION WITH ANY SUCH
ARBITRATION AND REGARDLESS OF OUTCOME (A) EACH PARTY SHALL PAY ALL ITS OWN COSTS
AND EXPENSES, INCLUDING WITHOUT LIMITATION ITS OWN LEGAL FEES AND EXPENSES, AND
(B) JOINT EXPENSES SHALL BE BORNE EQUALLY AMONG THE PARTIES. FOLLOWING A CHANGE
OF OWNERSHIP OR EFFECTIVE CONTROL COVERED BY SECTION 280G(B)(2) OF THE CODE, IN
THE EVENT OF ANY DISPUTE ARISING OUT OF OR UNDER THIS AGREEMENT OR EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, IF THE ARBITRATOR DETERMINES THAT EXECUTIVE HAS
PREVAILED ON THE ISSUES IN THE ARBITRATION, THE COMPANY SHALL, UPON PRESENTMENT
OF APPROPRIATE DOCUMENTATION, PROMPTLY, AT EXECUTIVE’S ELECTION, PAY OR
REIMBURSE EXECUTIVE FOR ALL REASONABLE LEGAL AND OTHER PROFESSIONAL FEES, COSTS
OF ARBITRATION AND OTHER EXPENSES INCURRED IN CONNECTION THEREWITH BY EXECUTIVE.


 


25.           WITHHOLDING. THE COMPANY MAY WITHHOLD FROM ANY AND ALL AMOUNTS
PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE AND LOCAL TAXES AS MAY BE
REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.

 

13

--------------------------------------------------------------------------------


 


26.           SECTION 409A OF THE CODE. THIS AGREEMENT IS INTENDED TO COMPLY
WITH THE APPLICABLE REQUIREMENTS OF SECTION 409A AND SHALL BE LIMITED, CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH SUCH INTENT. TO THE EXTENT THAT PAYMENT OR
BENEFIT HEREUNDER IS SUBJECT TO SECTION 409A, IT IS INTENDED THAT IT BE PAID IN
A MANNER THAT WILL COMPLY WITH SECTION 409A, INCLUDING PROPOSED, TEMPORARY OR
FINAL REGULATIONS OR ANY OTHER GUIDANCE ISSUED BY THE SECRETARY OF THE TREASURY
AND THE INTERNAL REVENUE SERVICE WITH RESPECT THERETO. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, ANY PROVISION IN THIS AGREEMENT THAT IS INCONSISTENT
WITH SECTION 409A SHALL BE DEEMED TO BE AMENDED TO COMPLY WITH SECTION 409A AND
TO THE EXTENT SUCH PROVISION CANNOT BE AMENDED TO COMPLY THEREWITH, SUCH
PROVISION SHALL BE NULL AND VOID. NOTWITHSTANDING THE FOREGOING, THE COMPANY
SHALL HAVE NO LIABILITY TO EXECUTIVE OR OTHERWISE IF ANY AMOUNTS PAID OR PAYABLE
ARE SUBJECT TO SECTION 409A; PROVIDED, HOWEVER, THAT FOLLOWING A CHANGE OF
OWNERSHIP OR EFFECTIVE CONTROL COVERED BY SECTION 280G(B)(2) OF THE CODE, THE
COMPANY SHALL INDEMNIFY AND HOLD EXECUTIVE HARMLESS, ON AN AFTER-TAX BASIS, FOR
ANY ADDITIONAL TAX (INCLUDING INTEREST AND PENALTIES WITH RESPECT THERETO)
IMPOSED ON EXECUTIVE AS A RESULT OF SECTION 409A OF THE CODE.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

EXECUTIVE

1-800 CONTACTS, INC.

 

 

 

 

/s/ Kevin McCallum

 

/s/ Brian W. Bethers

 

Kevin McCallum

Brian W. Bethers, President

 

 

Dated:

 

 

Dated:

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form Release

 

15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Performance Goals

 

16

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Gross-Up Provisions

 

(a)           In the event that Executive shall become entitled to payments
and/or benefits provided by this Agreement or any other amounts in the “nature
of compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of such change in ownership or effective control (collectively the “Company
Payments”), and such Company Payments will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (and any similar tax that
may hereafter be imposed by any taxing authority) the Company shall pay to
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
retained by Executive, after deduction of any Excise Tax on the Company Payments
and any U.S. federal, state, and for local income or payroll tax upon the
Gross-up Payment provided for by this paragraph (a), but before deduction for
any U.S. federal, state, and local income or payroll tax on the Company
Payments, shall be equal to the Company Payments.

 

Notwithstanding the foregoing, if it shall be determined that Executive is
entitled to a Gross-Up Payment, but that if the Company Payments are reduced by
the amount necessary such that the receipt of the Company Payments would not
give rise to any Excise Tax (the “Reduced Payment”) and the Reduced Payment
would not be less than 90.0% of the Company Payments, then no Gross-Up Payment
shall be made to Executive and the Company Payments, in the aggregate, shall be
reduced to the Reduced Payments. If the Reduced Payments is to be effective,
payments shall be reduced in the following order (1) acceleration of vesting of
any stock options for which the exercise price exceeds the then fair market
value, (2) any cash severance based on a multiple of Base Salary or Bonus,
(3) any other cash amounts payable to Executive, (4) any benefits valued as
parachute payments; and (5) acceleration of vesting of any equity not covered by
(1) above, unless Executive elects another method of reduction by written notice
to the Company.

 

In the event that the Internal Revenue Service or court ultimately makes a
determination that the excess parachute payments plus the base amount is an
amount other than as determined initially, an appropriate adjustment shall be
made with regard to the Gross-Up Payment or Reduced Payment, as applicable to
reflect the final determination and the resulting impact on whether the
preceding paragraph applies.

 

(b)           For purposes of determining whether any of the Company Payments
and Gross-up Payments (collectively the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (x) the Total Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that, in the determination of the Company’s
independent certified public accountants or tax counsel selected by such
accountants or the Company (the “Accountants”) such Total Payments (in whole or
in part) either do not constitute “parachute payments,” including giving effect
to the recalculation of stock options in accordance

 

--------------------------------------------------------------------------------


 

with Treasury Regulation Section 1.280G-1, Q&A 33, represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or are otherwise
not subject to the Excise Tax, and (y) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Accountants in accordance
with the principles of Section 280G of the Code. To the extent permitted under
Revenue Procedure 2003-68, the value determination shall be recalculated to the
extent it would be beneficial to the Company. The determination of the
Accountants shall be final and binding upon the Company and Executive, except to
the extent provided herein with regard to Internal Revenue Service
determinations. The Company shall be responsible for all charges of the
Accountants..

 

(c)           In the event that the Excise Tax is subsequently determined by the
Accountants to be less than the amount taken into account hereunder at the time
the Gross-up Payment is made, Executive shall repay to the Company, within five
days of when the amount of such reduction in Excise Tax is finally determined,
the portion of the prior Gross-up Payment attributable to such reduction (plus
the portion of the Gross-up Payment attributable to the Excise Tax and U.S.
federal, state and local income tax imposed on the portion of the Gross-up
Payment being repaid by Executive if such repayment results in a reduction in
Excise Tax or a U.S. federal, state and local income tax deduction). The Company
shall be responsible for all charges of the Accountant.

 

In the event that the Excise Tax is later determined by the Accountant or the
Internal Revenue Service to exceed the amount taken into account hereunder at
the time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), the Company shall make an additional Gross-up Payment in respect of
such excess (plus any interest or penalties payable with respect to such excess)
at the time that the amount of such excess is finally determined.

 

(d)           The Gross-up Payment or portion thereof provided for in
subsection (c) above shall be paid not later than the thirtieth (30th) day
following an event occurring which subjects Executive to the Excise Tax;
provided, however, that if the amount of such Gross-up Payment or portion
thereof cannot be finally determined on or before such day, the Company shall
pay to Executive on such day an estimate, as determined in good faith by the
Accountant, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code), subject to further payments pursuant to
subsection (c) hereof, as soon as the amount thereof can reasonably be
determined, but in no event later than the ninetieth day after the occurrence of
the event subjecting Executive to the Excise Tax. In the event that the amount
of the estimated payments exceeds the amount subsequently determined to have
been due, such excess shall constitute an advance by the Company to Executive,
payable on the fifth day after demand by the Company.

 

(e)           In the event of any controversy with the Internal Revenue Service
(or other taxing authority) with regard to the Excise Tax, Executive shall
permit the Company to control issues related to the Excise Tax (at its expense).
In the event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, Executive shall permit the

 

2

--------------------------------------------------------------------------------


 

representative of the Company to accompany Executive, and Executive and
Executive’s representative shall cooperate with the Company and its
representative.

 

(f)            Executive shall promptly deliver to the Company copies of any
written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this provision.

 

(g)           Nothing in this Section is intended to violate the Sarbanes-Oxley
Act and to the extent that any advance or repayment obligation hereunder would
do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to you and the repayment obligation null and void.

 

3

--------------------------------------------------------------------------------